Citation Nr: 0936686	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from July 1951 to July 
1954, May 1957 to May 1966, and December 1968 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the Veteran's bilateral 
sensorineural hearing loss and assigned a noncompensable 
evaluation for it.  The Veteran disagrees with the assigned 
rating.

The Board also notes that the Veteran also appealed the 
noncompensable rating for his service-connected shrapnel and 
bullet wound scar on the right leg.  However, the Veteran 
withdrew his appeal for this claim in correspondence dated 
February 2009.  Therefore, the Board lacks jurisdiction over 
this issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss manifests 
no more than Level I hearing acuity in the right ear and 
Level III hearing acuity in the left ear during the pendency 
of his claim.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for bilateral hearing loss.  
Preadjudication VCAA notice was provided in a July 2007 
letter which advised the Veteran of the evidence needed to 
establish service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The letter also advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  A June 2008 letter advised the Veteran of 
the evidence needed to substantiate his claim for an 
increased rating for hearing loss, and provided the relevant 
rating criteria.  The claim was last adjudicated in July 
2009.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has appealed his assignment of an initial 
noncompensable evaluation for his service-connected bilateral 
sensorineural hearing loss under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.  The evaluation of hearing impairment applies a rather 
structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  Further, when the average 
puretone threshold is 30 decibels at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Level designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  38 
C.F.R. § 4.86(b).  However, as will be shown below, the 
Veteran's audiological results do not meet the criteria under 
38 C.F.R. § 4.86(a) or (b); thus, this regulation is not for 
application.

In a VA audiological examination dated January 2008, the 
Veteran presented for audiometric testing and exhibited 
puretone thresholds, in decibels, as follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Loss 
(Hz) 
Speech 
Recognition 
(%)
RIGHT
20
25
"485"
55
51
94
LEFT
30
50
70
75
56
94

The results from the VA audiological examination indicate 
that the Veteran exhibited Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear, 
according to Table VI.  See 38 C.F.R. § 4.85.  The foregoing 
findings are commensurate with a noncompensable evaluation 
according to Table VII.  Id.  

The Veteran was seen in the audiology clinic in March 2008.  
The clinician noted that audiometric findings were similar to 
those obtained in the January 2008 VA examination.  The 
Veteran was diagnosed with mild sensorineural hearing loss in 
the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear.   Amplification was 
recommended, and he was referred for a hearing aid 
evaluation.

The Veteran was given another VA audiological examination in 
April 2009 and exhibited puretone thresholds, in decibels, as 
follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Loss 
(Hz) 
Speech 
Recognition 
(%)
RIGHT
25
30
50
55
40
92
LEFT
35
55
75
80
61
88

The audiometric results indicate that the Veteran exhibited 
Level I hearing acuity in his right ear and Level III in his 
left ear, according to Table VI.  See 38 C.F.R. § 4.85.  Such 
findings are again commensurate of a noncompensable 
evaluation under Table VII.  Id.



The Board is cognizant of the Veteran's contentions 
concerning his difficulty in hearing, and he described the 
functional impact of such to the VA examiners.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In this 
regard, the January 2008 VA examination noted the Veteran 
reported that the situation of greatest difficulty was use of 
the phone.  The April 2009 examination noted Veteran had 
hearing difficulty which resulted in significant effects on 
his occupation, although a March 2009 VA examination for PTSD 
noted the Veteran has been retired for 10 years.  However, 
the assignment of disability ratings for hearing impairment 
is derived from a mechanical formula.  The audiological 
results during the course of the claim fail to show hearing 
loss which would be compensable under the rating criteria 
during any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the Veteran's appeal.  
See Fenderson, supra.

The Board has also considered whether the Veteran's bilateral 
sensorineural hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for more severe symptomatology 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral sensorineural hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


